                   Case 3:18-cv-00683-VLB Document 57-4 Filed 01/07/19 Page 1 of 6

Kristan M. Maccini

From:                         Lewis Chimes <lchimes@chimeslaw.com>
Sent:                         Thursday, December 27, 2018 5:29 PM
To:                           Kristan M. Maccini
Cc:                           Acee, Elizabeth K.; Christopher A Clark; Mary-Kate Smith; Shante Mack; Michelle A. Oliveira;
                              Diana Bohorquez; David A. Moraghan
Subject:                      RE: Chase v. Nodine's Smokehouse, Inc. et al




      1. I did not ask any improper questions and have no intention of asking any improper questions.
      2. I did not ask any harassing questions and have no intention of asking any harassing questions.
      3. I'll ask him his opinions about anything reasonably calculated to lead to discoverable evidence. You should feel
         free to politely object to form.
      4. I plan on finishing within 4 hours, if you stop delaying things with your improper speeches and objections.
      5. I'm available on January 3, 4, 7, 9, 10, 11, 22, 23 to finish his deposition.
      6. If you persist in behaving inappropriately during the deposition, rest of the depositions will be taken in the
         presence of a magistrate or the court, or other appropriate relief. Perhaps a muzzle.




From: Kristan M. Maccini <kmaccini@hl-law.com>
Sent: Thursday, December 27, 2018 5:10 PM
To: Lewis Chimes <lchimes@chimeslaw.com>
Cc: Acee, Elizabeth K.<Elizabeth.Acee@leclairryan.com>; Christopher A. Clark <CClark@HL-Law.com>; Mary-Kate Smith
<msmith@chimeslaw.com>; Shante Mack <smack@skmwlaw.com>; Michelle A. Oliveira <M0liveira@HL-Law.com>;
Diana Bohorquez <dianab@chimeslaw.com>; David A. Moraghan <dam@skmwlaw.com>
Subject: RE: Chase v. Nadine's Smokehouse, Inc. et al




It's not an accommodation . You can't make the defendants travel to Stamford . Federal case law is clear on
that. In addition, you did not consult with me on the date. I am not available on January 1Q1h. If we can agree
that the deposition will be limited to three hours and that you will not ask the deponent improper opinion
questions or harassing personal questions irrelevant to the litigation then there is no need for me to file a
motion for protective order and I will check with him for available dates. Let me know your position . Kristan


From: Lewis Chimes [mailto:lchimes@chimeslaw.com]
Sent: Thursday, December 27, 2018 5:00 PM
To: Kristan M. Maccini
Cc: Acee, Elizabeth K.; Christopher A. Clark; Mary-Kate Smith; Shante Mack; Michelle A. Oliveira; Diana Bohorquez; David
A. Moraghan
Subject: RE: Chase v. Nadine's Smokehouse, Inc. et al




You have done nothing but delay and obstruct the litigation of this case, and now you're trying to delay our depositions
for a frivolous motion. If you produce Gompper on January 10 for his deposition, we can do it somewhere in Hartford,
but if you want to waste my time with your stupid motion, tell me why should make any accommodation to you about
anything.


                                                             1
                                                                                                     Exhibit 2
                Case 3:18-cv-00683-VLB Document 57-4 Filed 01/07/19 Page 2 of 6

From: Kristan M. Maccini <kmaccini@hl-law.com >
Sent: Thursday, December 27, 2018 12:34 PM
To: Lewis Chimes <lchimes@chimeslaw.com >
Cc: Acee, Elizabeth K.<Elizabeth .Acee@leclairryan.com >; Christopher A. Clark <CClark@H L-Law.com >; Mary-Kate Smith
<msm ith@ch imeslaw.com >; Shante Mack <smack@skmwlaw.com >; Michelle A. Oliveira <M0liveira@HL-Law .com >;
Diana Bohorquez <dianab@chimeslaw.com >; David A. Moraghan <dam@skmwlaw.com >
Subject: RE: Chase v. Nadine's Smokehouse, Inc. et al




Lew,

As we have discussed, I will be filing a motion for protective order with regard to Adam Gompper's continued
deposition and require a ruling on same prior to his deposition going forward. I assume you noticed his
continued deposition so that I may direct the protective order to a specific notice. I write in a good faith effort to
resolve the location issue prior to filing the motion. I thought you indicated at his deposition that any future
depositions of the defendants would be noticed to take place at my office in Hartford. Do you really contend
that you may take the depositions in Stamford/require the defendants to travel/want this to be the subject of the
protective order and have the court issue an order as to the location of all future depositions in the case? The
cost, convenience, and litigation efficiency analysis employed by federal courts in this regard will weigh in favor
of the defendants. Please let me know if we can agree that any future depositions of the defendants will take
place at my office or in the Canton area so that I may eliminate the issue of location from the motion. Thank
you. Kristan

From: Diana Bohorquez [mailto :dianab@chimeslaw.com ]
Sent: Thursday, December 27, 2018 11:57 AM
To: David A. Moraghan
Cc: Acee, Elizabeth K.; Kristan M. Maccini; Christopher A. Clark; Mary-Kate Smith; Lewis Chimes; Shante Mack; Michelle
A. Oliveira
Subject: RE: Chase v. Nadine's Smokehouse, Inc. et al




Good morning,
We did notice the second part of the deposition here in Stamford.


Thank you,

Diana Bohorquez
Paralegal
Law Office of Lewis Chimes, LLC
45 Franklin Street
Stamford, CT 06901
Office: 203-324-7744 ext 15
Fax: 203-969-1319

The information contained in this email is confidential. It is intended only for the use of the recipient(s)
named above, and may be legally privileged. If you have received this communication in error, please
return it to the sender immediately. If you are not the intended recipient of this message, you are hereby
notified that any dissemination, distribution, copying or other use of this communication, or any of its
contents, is strictly prohibited
                                                           2

                                                                                                  Exhibit 2
                 Case 3:18-cv-00683-VLB Document 57-4 Filed 01/07/19 Page 3 of 6




From: David A. Moraghan <dam@skmwlaw.com >
Sent: Wednesday, December 26, 2018 1:44 PM
To: Diana Bohorquez <dianab@chimeslaw.co m>
Cc: Acee, Elizabeth K.<Elizabeth .Acee@leclairrya n.com >; Kristan M. Maccini <kmaccini@hl-law.com >; Christopher A.
Clark <CClark@hl-law.com >; Mary-Kate Smith <msmith@chimeslaw.com >; Lewis Chimes <lchimes@chimeslaw.com >;
Shante Mack <smack@skmwlaw.com >; Michelle A. Oliveira <M0liveira@hl-law .com >
Subject: Re: Chase v. Nadine's Smokehouse, Inc. et al

Stamford?

DAM Sent from my iPhone

On Dec 26, 2018, at 11:56 AM, Diana Bohorquez <dianab@chimeslaw.com> wrote :

        Good morning
        Attached, please find an updated deposition notice for the second part of Mr. Gompper's
        deposition.

        Thank you,

        Diana Bohorquez
        Paralegal
        Law Office of Lewis Chimes, LLC
        45 Franklin Street
        Stamford, CT 06901
        Office: 203-324-7744 ext 15
        Fax: 203-969-1319

       The information contained in this email is confidential. It is intended only for the use of the
       recipient(s) named above, and may be legally privileged. If you have received this
       communication in error, please return it to the sender immediately. If you are not the
       intended recipient of this message, you are hereby notified that any dissemination,
       distribution, copying or other use of this communication, or any of its contents, is strictly
       prohibited.
       <2018.12.26 Adam Gompper notice of cont.pdf>



This email message has been delivered safely and archived online by Mimecast. For more information please
visit http://www.mimecast.com


This email message has been delivered safely and archived online by Mimecast. For more information please visit
http://www.mimecast .com



This email message has been delivered safely and archived online by Mimecast. For more information please
visit http://www.mimecast.com

                                                          3
                                                                                                  Exhibit 2
                Case 3:18-cv-00683-VLB Document 57-4 Filed 01/07/19 Page 4 of 6



This email message has been delivered safely and archived online by Mimecast. For more information please visit
http://www.mimecast.com



This email message has been delivered safely and archived online by Mimecast. For more information please
visit http://www.mimecast.com




                                                          4
                                                                                                 Exhibit 2
     Case 3:18-cv-00683-VLB Document 57-4 Filed 01/07/19 Page 5 of 6




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

NICOLE CHASE                                               NO.: 3:18-cv-00683 (VLB)

v.

NODINE'S SMOKEHOUSE, INC., CALVIN
NODINE, TOWN OF CANTON, JOHN
COLANGELO, ADAM GOMPPER, MARK J.
PENNEY, AND CHRISTOPHER ARCIERO                            December 26, 2018



                         NOTICE OF CONTINUEl) DEPOSITION


       PLEASE TAKE NOTICE that, pursuant to Fed R. Civ. P. 30(a){l), the Plaintiff, Nicole

Chase will continue the deposition upon oral examination of defendant Adam Gompper on

January 10, 2019, commencing at 10:00 A.M., and will continue from day-to-day until

completed at the Law Office of Lewis Chimes, 45 Franklin Street, Stamford, Connecticut. The

deposition will be conducted before competent authority authorized to administer oaths.




                                            BY:    Isl Lewis Otimes(CT07023)
                                                   Lewis H. Chimes (ct07023)
                                                   Mary-Kate Smith (ct26820)
                                                   Law Office of Lewis Chimes LLC
                                                   45 Franklin Street
                                                   Stamford, CT 06905
                                                   (203) 324-7744
                                                   (203) 969-1319 (facsimile)
                                                   lchimes@chimeslaw.com
                                                   msmith@ chim slaw.com




                                                                                     Exhibit 2
     Case 3:18-cv-00683-VLB Document 57-4 Filed 01/07/19 Page 6 of 6




                                   CERTIFICATION

      I HEREBY CERTIFY that on the 26th day of December, 2018 a copy of the foregoing
was mailed and emailed to the following:



David A Moraghan
Smith Keefe Moraghan & Waterfall LLC
P.O Box 1146
257 Main Street, 2nd floor
Torrington, CT 06790
dam@skmwlaw.com

Elizabeth Acee
Leclair Ryan PC
545 Long Wharf Drive 9th Floor
New Haven, CT 06511
elizabeth.acee@leclairryan.com

Kristan M. Maccini
Howd & Ludorf, LLC
65 Wethersfield Avenue
Hartford, CT 06114
kmanccini@hl-law.com




                                           Isl Lewis Chimes(CT07023)
                                           Lewis H. Chimes (CT07023)




                                                                              Exhibit 2
